Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 1 of 42



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  ANTONIO BRITTO FILHO, an individual,

         Plaintiff,                                             CASE NO.:

  v.

  PARQUE TOWERS DEVELOPERS, LLC,
  a Florida limited liability company, and
  FIRST AMERICAN TITLE INSURANCE COMPANY,
  a California Corporation,

        Defendants.
  ______________________________________________/

                                   COMPLAINT FOR DAMAGES

         Plaintiff, Antonio Britto Filho ("Mr. Britto" or “Plaintiff”), sues Defendants, Parque

  Towers Developers, LLC ("Parque Towers"), and First American Title Insurance Company ("First

  American Title") (collectively, “Defendants”), and in support thereof he states as follows:

                                     NATURE OF THE ACTION

         1.      This is a civil action for damages based on breach of contract with respect to a

  condominium development in Miami-Dade County, Florida, in an amount exceeding $75,000.00,

  exclusive of interest, attorney’s fees, and costs.

                                  PARTIES AND JURISDICTION

         2.      Plaintiff Mr. Britto is an individual who is otherwise sui juris, a Brazilian national,

  and domiciled in Miami-Dade County, Florida.

         3.      Defendant Parque Towers is a Florida limited liability company, whose primary

  business is the development and construction of the condominium development commonly known

  as the Parque Towers Condominium (the "Development" or "Condominium Project") in Miami-

  LAW OFFICES OF RODRIGO S. DA SILVA, P.A., 777 W. 41ST STREET, SUITE 402, MIAMI BEACH, FL 33140
             TEL: (305) 615-1434 | FAX: (305) 615-1435 | WEB: WWW.RDASILVALAW.COM
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 2 of 42



  Dade County, Florida. Parque Towers maintains a registered address in Miami-Dade County

  located at 3211 Ponce de Leon Blvd., Suite 301, Coral Gables, Florida 33134.

         4.      Parque Towers is a registered and licensed developer in the State of Florida.

  Specifically, Parque Towers is licensed by the Florida Department of Business and Professional

  Regulation to develop, market, and sell residential pre-construction condominium units in its state-

  registered Parque Towers Condominium Project.

         5.      Defendant First American Title is a California corporation, and is the escrow agent

  for the transaction contemplated in that certain Purchase Agreement, including all amendments

  and addenda thereto, entered into by and between Plaintiff Mr. Britto, as purchaser, and Defendant

  Parque Towers, as seller (the "Purchase Agreement"). See Exhibit A, Purchase Agreement. First

  American Title maintains a registered address at 1 First American Way, Santa Ana, California

  92707. First American Title is, upon information and belief, in possession of certain funds, whose

  ownership is at issue in this action. First American Title is named as a nominal party only since

  no claims are being brought against it, and it is named only to afford this Court jurisdiction over

  certain funds that are at the center of the controversy and to avoid the necessity of its joinder

  through interpleader.

         6.      Personal jurisdiction over Defendant Parque Towers is proper pursuant to Section

  43 of the Purchase Agreement, whereby the parties thereto have agreed that, in the event of any

  litigation between them under the Purchase Agreement, they "shall and hereby submit to the

  jurisdiction of the state and federal courts of the State of Florida." Id. ¶ 43. Personal jurisdiction

  over Defendant Parque Towers is proper because it is a Florida limited liability company with its

  principal place of business in Miami-Dade County, Florida and because it conducts ongoing and

  systematic business activities in Miami-Dade County, Florida.

                                               2
                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 3 of 42



         7.      Personal jurisdiction over Defendant First American Title is proper because it

  conducts ongoing and systematic business activities the State of Florida.

         8.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332 (a), which confers

  original jurisdiction in “all civil actions where the matter in controversy exceeds the sum or value

  of $75,000, exclusive of interest and costs, and is between … citizens of a State and citizens or

  subjects of a foreign state…”. In this action, Plaintiff is seeking the return of his security deposit

  in the amount of $642,500.00 plus interest, attorney’s fees and costs. See Exhibit B, First

  American Title Letter Dated April 2, 2019 acknowledging the deposits received from Plaintiff in

  connection with the Purchase Agreement.

         9.      Under 28 U.S.C § 1332(a)(1) and (2), diversity exists between “(1) citizens of

  different States; or between (2) citizens of a State and citizens or subjects of a foreign state.” “The

  existence of diversity of citizenship is determined at the time the suit is instituted, and not when

  the cause of action arose.” Yeldell v. Tutt, 913 F.2d 533, 537 (8th Cir. 1990) (citing Smith v.

  Sperling, 354 U.S. 91, 93 n.1 (1957)).

         10.     At the time the filing of this action there is full diversity of citizenship between

  Plaintiff and Defendants because:

                 a.     The Plaintiff Antonio Britto Filho is a citizen and national of Brazil that
                        resides in Florida, but is not a lawful permanent resident of the United States;

                 b.     Defendant Parque Towers is a Florida limited liability company and all of its
                        members are U.S. citizens and/or lawful permanent residents of the United
                        States that reside in the United States and/or its territories; and

                 c.     Defendant First American Trust is a California corporation with its principal
                        place of business in Santa Ana, California




                                               3
                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 4 of 42



                                       GENERAL ALLEGATIONS

         11.     On or about December 27, 2014, Mr. Britto and Parque Towers entered into a

  residential pre-construction Purchase Agreement wherein Mr. Britto agreed to purchase, and

  Parque Towers agreed to sell, Unit No. 5-1907 (the "Unit") in the Condominium Project being

  built by Parque Towers. A true and correct copy of the Purchase Agreement is attached as Exhibit

  A.

         12.     The agreed purchase price for the Unit was $1,285,000.00. Id. As required by the

  payment schedule contained in the Purchase Agreement, Mr. Britto has provided multiple deposits

  to Parque Towers in the aggregate amount of $642,500.00. Id.; see also Exhibit B.

         13.     At no time prior to the execution of the Purchase Agreement or during the

  prepayment schedule did Parque Towers advise Mr. Britto that there were any issues related to the

  construction site of the Condominium Project that would necessitate any change in the completion

  dates or closing date of the Unit.

         14.     Pursuant to the express terms of the Purchase Agreement, Plaintiff tendered all

  prepayments as scheduled.

         15.     Pursuant to the express terms of the Purchase Agreement, construction on the Unit

  was to be "substantially complete" on or before December 31, 2017 (the "Outside Date"). See

  Exhibit A at ¶ 7. More relevant to this action, the Purchase Agreement further provides that

  closing "shall in no event be scheduled later than one (1) year following the Outside Date

  [December 31, 2018]." Id. at ¶ 9 (emphasis added).

         16.     As of April 19, 2019, the date of the commencement of this action:

                 a.    the Unit is not substantially complete, as it should have been by December
                       31, 2017; and,

                 b.    the Closing did not occur, as it should have, by December 31, 2018.
                                               4
                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 5 of 42



          17.     Although there have been several communications from Parque Towers and/or its

  representatives assuring Mr. Britto that the Development would close soon, the Unit is still not

  substantially complete, and the Closing has not occurred.

          18.     On March 28, 2019, Plaintiff’s counsel served upon Parque Towers a formal notice

  of its default as Seller under the Purchase Agreement (the “Notice of Default”). See Exhibit C,

  Notice of Default. Pursuant to the Purchase Agreement, Parque Towers was given twenty (20)

  days (until April 18, 2019) from the date of Plaintiffs letter to cure its default, and if it is unable to

  do so, "the Agreement shall be deemed terminated and Buyer demands that its deposits and the

  amounts paid for any upgrades be immediately returned to Buyer. If Seller fails to cure its default

  or return all of Buyer's funds, Buyer will seek such remedies that are available at law and equity."

  Id.

          19.     Parque Towers failed to cure its default by April 18, 2019 as required by the

  Purchase Agreement, continues to be in default, and has not returned any monies to the Plaintiff.

          20.     Counsel for Parque Towers, in response to Mr. Britto's Notice of Default, stated in

  a letter to the undersigned counsel that "your demand for the return of the deposit funds is rejected."

  See Exhibit D, Correspondence from Robert P. Frankel, Esq. to Rodrigo Da Silva, Esq. dated

  April 1, 2019. Parque Towers further contends that, contrary to its expressly stated obligations

  under the Purchase Agreement, "[t]he project did experience significant delays including but not

  limited to force majeure events – Hurricane Irma – other related factors, geological and unforeseen

  conditions and several other events.” Id. However, Parque Towers was obligated to close within

  one year following the Outside Date required by mandatory and unambiguous language in

  the executed Purchase Agreement under paragraph 9. See Exhibit A ¶ 9. Parque Towers was




                                                5
                              LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 6 of 42



  required to close by December 31, 2018, and therefore Parque Towers is in default and it failed to

  cure it’s default by April 18, 2019.

            21.   Greater than twenty (20) days have elapsed since Plaintiff made his demand to

  Parque Towers in the Notice of Default.

            22.   Plaintiff has retained the undersigned counsel to prosecute this action and is

  obligated to pay them a reasonable fee. Pursuant to the provisions of Section 43 of the Purchase

  Agreement, Mr. Britto is entitled to recover his attorneys' fees and costs should he prevail in this

  case. Mr. Britto is also entitled to recover pre-judgement interest from Defendant Parque Towers

  on all funds provided to Parque Towers by Plaintiff.

            23.   All conditions precedent to the filing of this action have been satisfied, waived, or

  otherwise excused.

            COUNT I - BREACH OF CONTRACT (against Defendant Parque Towers)

            24.   Plaintiff re-alleges paragraphs 1 through 23 as fully set forth and incorporated

  herein.

            25.   Plaintiff and Defendant Parque Towers entered into a valid contract, in the form of

  the residential pre-construction Purchase Agreement dated on or about December 27, 2014,

  wherein Mr. Britto agreed to purchase, and Parque Towers agreed to sell, Unit No. 5-1907 in the

  Condominium Project being built by Parque Towers. Plaintiff has fully performed all of his

  contractual obligations under the Purchase Agreement.

            26.   Pursuant to the express terms of the Purchase Agreement, the Unit was to be

  "substantially complete" on or before December 31, 2017 and Closing thereon was to be scheduled

  "by no later than December 31, 2018." See Exhibit A ¶¶ 7, 9.

            27.   As of April 18, 2019, the date of the commencement of this action:

                                               6
                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 7 of 42



                 a.     the Unit is not substantially complete, as it should have been by December
                        31, 2017; and

                 b.     the Closing did not occur, as it should have, by December 31, 2018.

         28.     As such, Defendant Parque Towers is in default under the Purchase Agreement.

         29.     On March 28, 2019, more than a year after the December 31, 2017 substantial

  completion date and after the closing deadline, in accordance with Sections 13 and 21 of the

  Purchase Agreement, Plaintiff sent Defendant Parque Towers, via Federal Express and electronic

  mail, served notice of Seller's default with a 20-day cure period, and a demand for the return of all

  funds Plaintiff has paid to Parque Towers in the form of the deposits for the Unit. See Exhibit C.

         30.     Parque Towers failed to cure its default by the April 18, 2019 deadline, continues

  to be in default to this day, has not returned any monies to the Plaintiff, and has memorialized its

  refusal to return any portion of the $642,500.00 deposit that Plaintiff has made. See Exhibit D.

  Parque Towers has breached the Purchase Agreement with Plaintiff.

         31.     As a direct and proximate result of Parque Towers' breach of the Purchase

  Agreement, Plaintiff has suffered monetary damages.

         WHEREFORE, Plaintiff demands judgment against Defendant Parque Towers for the

  return of all funds previously provided by Plaintiff to Parque Towers, for damages resulting from

  Parque Towers' breach of the Purchase Agreement, for pre-judgement interest accrued since the

  time of delivery of the deposits, for reasonable attorneys' fees pursuant to the fee-shifting provision

  contained in Section 43 of the Purchase Agreement, ordering First American Title to return to

  Plaintiff any funds held by it in escrow on behalf Plaintiff relating to the Purchase Agreement, and

  for any other further relief that this Court deems just and appropriate.

         Dated: April 19, 2019                           Respectfully submitted,



                                               7
                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 8 of 42



                                             LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
                                             777 Arthur Godfrey Road, Suite 402
                                             Miami Beach, Florida 33140
                                             E-mail: rodrigo@rdasilvalaw.com
                                             Telephone:     (305) 615-1434
                                             Facsimile:     (305) 615-1435

                                      By:    /s/ Rodrigo S. Da Silva
                                             Rodrigo S. Da Silva, Esq.
                                             Florida Bar No. 0088600
                                             Kimberly De La Cruz
                                             Florida Bar No. 1007934
                                             Counsel for Plaintiff, Antonio Britto Filho




                                        8
                      LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
                      	  
                      	  
Case 1:19-cv-21506-KMM	   Document 1 Entered on FLSD Docket 04/19/2019 Page 9 of 42
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  


                      EXHIBIT A                               	  
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 10 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 11 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 12 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 13 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 14 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 15 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 16 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 17 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 18 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 19 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 20 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 21 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 22 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 23 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 24 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 25 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 26 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 27 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 28 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 29 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 30 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 31 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 32 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 33 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 34 of 42




                      FIRST ADDENDUM TO PURCHASE AGREEMENT
          THIS FIRST ADDENDUM (“Addendum”) is made as of the 16th day of January, 2015
   (the “Effective Date”) by and between PARQUE TOWERS DEVELOPERS, LLC, a Florida
   limited liability company (“Seller”) and ANTONIO BRITTO FILHO (“Buyer”).
                                       RECITALS
         A.      Seller and Buyer have entered into that certain Purchase Agreement, dated
    December 27th, 2014 (the “Agreement”) for the purchase and sale of Unit 5-1907 (“Unit”) in
    PARQUE TOWERS, A CONDOMINIUM (“Condominium”).

            B.      The parties desire to amend the Agreement in certain respects as more
    particularly set forth below.

          NOW, THEREFORE, in consideration of the execution and delivery of the Agreement
   and other good and valuable consideration, the receipt and sufficiency of which are hereby
   acknowledged, the parties hereby agree as follows:

           1.       Recitals. The foregoing recitals are true and correct and are incorporated herein
   as if repeated at length. Unless the context otherwise requires, all initial capitalized terms used
   but not defined in this Addendum, shall have the meaning or meanings given to such terms in the
   Agreement. This Addendum shall be deemed a part of, but shall take precedence over and
   supersede any provisions to the contrary contained in, the Agreement. All references in the
   Agreement or this Addendum to the Agreement shall be deemed to refer to the Agreement as
   modified by this Addendum, unless the context otherwise requires.

          2.     Assignment. Seller hereby agrees that Buyer may assign its interests in and to the
   Agreement to an affiliated Florida corporate entity (“Florida Corporate Entity”) provided that the
   following requirements are met:

           A.    The holder of one hundred percent (100%) of the beneficial ownership interests is
   Buyer and Buyer’s immediate family, including spouse and children, must own one hundred
   percent (100%) of the beneficial ownership interests in the Florida Corporate Entity and provide
   Seller with documentation reflecting same;

           B.     Buyer must provide Seller with a copy of the Articles of Organization (and other
   corporate documents, including the tax identification number for the Florida Corporate Entity)
   for the Florida Corporate Entity within thirty (30) days of the date hereof.

          C.     The Buyer’s right to rescind the Agreement pursuant to Section 718.503(1)(a),
   Florida Statutes must have terminated.

          D.   Buyer must have made all deposits required to have been made as of the date of
   the Assignment.

          E.     Seller has reviewed the documentation for the Florida Corporate Entity and has
   provided its written approval of same.

          F.      All other provisions contained in Section 22 of the Purchase Agreement shall
   remain in full force and effect.

           G.     Buyer shall execute the Assignment on a form provided by Seller.

   Notwithstanding the Assignment by Buyer to a Florida Corporate Entity, Buyer shall remain
   liable to Seller under the terms and conditions of the Agreement to and including the closing of
   the transaction contemplated by the Agreement.

           2.       No Rescission. The execution of this Addendum shall neither extend, toll, nor
   reinstate any rights of the Buyer to rescind the Agreement pursuant to the terms thereof, or of
   Section 718.503(1)(a), Florida Statutes. Notwithstanding the foregoing, in the event that it is
   determined that the execution of this Addendum does serve to extend, toll or reinstate any rights
   of Buyer to rescind the Agreement pursuant to its terms or the terms of Section 718.503(1)(a),
   Florida Statutes, then Buyer expressly understands and agrees that any such rescission right shall
   only be effective and apply to the terms and provisions of this Addendum.
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 35 of 42




           5.      Miscellaneous. This Addendum may be executed in any number of counterparts
   and by the separate parties hereto in separate counterparts, each of which when taken together
   shall be deemed to be one and the same instrument. Signatures of the parties hereto on copies of
   this Addendum transmitted by facsimile machine shall be deemed originals for all purposes
   hereunder, and shall be binding upon the parties hereto. The captions in this Addendum are for
   convenience and are not intended to affect the interpretation of the terms hereof.

           6.       Ratification. Except as expressly modified hereby, the Agreement is hereby
   ratified and confirmed in all respects.

            EXECUTED as of the date and year first above written.

   Buyer:                                           Seller:

                                                    PARQUE TOWERS, LLC, a Florida limited
   ______________________________                   liability company
   ANTONIO BRITTO FILHO
                                                    By:       _______________________________
                                                              Authorized Representative
                      	  
                      	  
Case 1:19-cv-21506-KMM	   Document 1 Entered on FLSD Docket 04/19/2019 Page 36 of 42
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  


                       EXHIBIT B                              	  
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 37 of 42




                      First American Title Insurance Company
                               13450 West Sunrise Blvd., Suite 300
                                     Sunrise, Florida 33323
              Tel: (954) 839-2900 / Toll-Free: (800) 327-1018 / Fax: (877) 532-7058



     April 2, 2019



     Re:    PARQUE TOWERS- Unit #5-1907
            Our Escrow File No. 2884804


     To Whom It May Concern:

     Pursuant to your request, below is the deposit information of the funds received in Escrow
     by First American Title Insurance Company for Antonio Britto Filho for the purchase of
     the above referenced Unit at Parque Towers.

     Deposits Received:                                                     $642,500.00

     Construction Funds disbursed to Developer:                             $514,000.00

     Surety Bond Draw to Developer:                                         $0.00

     Monies currently held by First American Title Insurance Co.:           $128,500.00

     All funds have cleared.


     Sincerely,

     Alma H. Kirk
     Alma H. Kirk
     First American Title Insurance Company
     Escrow Department
                      	  
                      	  
Case 1:19-cv-21506-KMM	   Document 1 Entered on FLSD Docket 04/19/2019 Page 38 of 42
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  


                       EXHIBIT C                              	  
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 39 of 42
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 40 of 42
                      	  
                      	  
Case 1:19-cv-21506-KMM	   Document 1 Entered on FLSD Docket 04/19/2019 Page 41 of 42
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  
                      	  


                       EXHIBIT D                               	  
Case 1:19-cv-21506-KMM Document 1 Entered on FLSD Docket 04/19/2019 Page 42 of 42




                     LAW OFFICES OF ROBERT P. FRANKEL, P.A.
                             Royal Palm I at Southpointe
                        1000 South Pine Island Road, Suite 410
                              Plantation, Florida 33324
                                    (305) 358-5690
                                 (305) 907-5901 FAX
   Robert P. Frankel
   robert@frankelpa.com
                                                April 1, 2019

   Rodrigo S. Da Silva, Esq. - rodrigo@rdasilvalaw.com
   777 W. 41st Street, Suite 402
   Miami Beach, Florida 33140

                   Our Client:     Parque Towers Developers, LLC
                   Purchaser:      Antonio Britto Filho
                   Unit No.:       5-1907
                   Our File No.:   5738.12

   Dear Mr. Da Silva:

            I represent Parque Towers Developers, LLC which provided me with your March 28, 2019
   letter sent by Federal Express. From this point forward, please direct all further communications to
   me as counsel for Parque Towers Developers, LLC.

          The developer anticipates receiving the required certificates of occupancy for the subject
   building within the next few weeks, if not sooner. At the appropriate time, your client will be
   provided with a written notice to close and other instructions. If your client fails to close on the unit,
   the developer will exercise its legal and contractual rights to declare your client in default.

          I do not agree with your legal analysis and interpretation of the purchase and sale agreement
   and the applicable completion date paragraph. The project did experience significant delays
   including but not limited to force majeure events – Hurricane Irma – other related factors, geological
   and unforeseen conditions and several other events.

          Therefore, on behalf of Parque Towers Developers, LLC, your demand for the return of the
   deposit funds is rejected. Should you care to discuss the matter, please feel free to contact me.


                                           Sincerely yours,

                                           Law Offices of Robert P. Frankel, P.A.


                                           By_/s/ Robert P. Frankel_____________
                                                  ROBERT P. FRANKEL
   RPF:alt
